J-S25045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.L., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: C.S.                       :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 140 WDA 2018

                   Appeal from the Order October 10, 2017
              In the Court of Common Pleas of Allegheny County
              Orphans' Court at No(s): CP-02-AP-0000041-2017

 IN THE INTEREST OF: B.L., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: C.S.                       :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 141 WDA 2018

                   Appeal from the Order October 10, 2017
              In the Court of Common Pleas of Allegheny County
              Orphans’ Court at No(s): CP-02-AP-0000042-2017

 IN THE INTEREST OF: S.L., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: C.S.                       :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 142 WDA 2018

               Appeal from the Order Entered October 10, 2017
              In the Court of Common Pleas of Allegheny County
              Orphans' Court at No(s): CP-02-AP-0000043-2017


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.
J-S25045-18



MEMORANDUM BY OTT, J.:                                  FILED JULY 09, 2018

       C.S. (“Mother”) appeals from the October 10, 2017 orders in the Court

of Common Pleas of Allegheny County involuntarily terminating her parental

rights to her three daughters, K.L., born in March of 2010; B.L., born in

February of 2012; and S.L., born in March of 2014 (collectively, “the

Children”).1 Upon careful review, we affirm.

       The factual and procedural history relevant to this appeal are as follows.

On November 2, 2015, the Allegheny County Office of Children, Youth, and

Families (“CYF”) received a report that Mother had a drug problem and had

relocated with the Children from the State of Indiana to the home of her cousin

in Pennsylvania to escape domestic abuse she suffered from Father. N.T.,

10/10/17, at 9. In March of 2016, Mother became homeless, and she and the

Children went to a shelter in Allegheny County.       Id.   On March 17, 2016,

Mother had suicidal ideations, and she was placed in a mental health institute.

Id. CYF obtained protective custody of the Children on March 18, 2016, and

placed them with their current foster parents, a pre-adoptive resource. Id.

at 8, 22-23.

       At the time of placement, K.L. was six years old, and she was not in

school. Id. at 52. She needed extensive dental work, and the dental needs

of B.L., four years old, and S.L., nearly two years old, had also been neglected.
____________________________________________


1 By the same orders, the orphans’ court involuntarily terminated the parental
rights of the Children’s father, C.L. (“Father”). Father filed notices of appeal
from the orders, which this Court affirmed. See In re S.L., B.L., K.L., ___
A.3d ___, 2018 Pa. Super. Unpub. LEXIS 1188 (filed April 16, 2018).

                                           -2-
J-S25045-18



Id. In addition, with respect to S.L., the CYF caseworker agreed there was

concern that she was failing to thrive at the time of placement. Id.

      The court adjudicated the Children dependent on April 13, 2016. Id. In

furtherance of the Children’s permanency goal of reunification, the court

ordered family service plan (“FSP”) goals for Mother to address her history of

domestic violence, drug and alcohol abuse, mental health, and homelessness.

Id. at 10. In addition, the court ordered Mother to maintain contact with CYF

and to participate in supervised visits with the Children. Id. Mother did not

satisfy her FSP goals. Id. at 11-18.

      On March 20, 2017, CYF filed a petition for the involuntary termination

of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b). An evidentiary hearing occurred on October 10, 2017, when K.L. was

seven years old, B.L. was five years old, and S.L. was three years old. CYF

presented the testimony of its caseworker, Erin Frawley; Heather DiBenedtto,

the caseworker from Adoption Connection foster care agency; and Neil D.

Rosenblum, Ph.D., who performed an interactional evaluation of the Children,

their parents, and their foster parents, and he performed individual

evaluations of the Children and Mother. Mother did not attend the hearing;

however, she was represented by counsel.




                                       -3-
J-S25045-18



       Andrea Spurr, Esquire, represented the Children’s legal interests during

the hearing.2 Attorney Spurr stated on the record in open court that no conflict

exists between the Children’s legal and best interests.3 Id. at 59-60. Attorney

Spurr cross-examined all of CYF’s witnesses, and she advocated on behalf of

the Children’s legal interests.4

       On October 10, 2017, the orphans’ court granted CYF’s petitions for the

involuntary termination of Mother’s parental rights. On November 1, 2017,




____________________________________________


2 In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality) our
Supreme Court held that 23 Pa.C.S. § 2313(a) requires that counsel be
appointed to represent the legal interests of any child involved in a contested
involuntary termination proceeding. The Court defined a child’s legal interest
as synonymous with his or her preferred outcome. The L.B.M. Court did not
overrule this Court’s holding in In re K.M., 53 A.3d 781 (Pa. Super. 2012),
that a guardian ad litem who is an attorney may act as counsel pursuant to
Section 2313(a) as long as the dual roles do not create a conflict between the
child’s legal and best interests.

3 We must raise sua sponte whether the Children were denied legal counsel
during the involuntary termination proceeding pursuant to Section 2313(a) of
the Adoption Act. See In re Adoption of T.M.L.M., ___ A.3d ___, 2018 PA
Super 87, *4 (Pa. Super. April 13, 2018) (citing In re K.J.H., 180 A.3d 411,
414 (Pa. Super. 2017) (Judge Olson dissenting)).

  In this case, the testimonial evidence, discussed infra, demonstrates that
K.L. and B.L. stated their preferences to be adopted by their pre-adoptive
foster parents. The youngest child, S.L., was three years old at the time of
the termination proceedings and, therefore, not capable of articulating her
preference in this regard. As such, no conflict exists between S.L.’s legal and
best interests. Accordingly, we conclude that the Children were not denied
legal counsel in this case.

4 Attorney Spurr filed an appellee brief, wherein she argued in support of the
involuntary termination orders.

                                           -4-
J-S25045-18



Mother filed notices of appeal and concise statements of errors complained of

on appeal, which this Court consolidated sua sponte.

      On appeal, Mother questions whether the orphans’ court abused its

discretion and/or erred as a matter of law “in concluding that CYF met its

burden of proving by clear and convincing evidence that termination of

Mother’s parental rights would best serve the needs and welfare of the

[C]hildren pursuant to 23 Pa.C.S. § 2511(b)?” Mother’s brief at 10.

      We review Mother’s issue according to the following standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the

                                      -5-
J-S25045-18


      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Instantly, the orphans’ court involuntarily terminated Mother’s parental

rights pursuant to the following provisions of the Act:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                       ...

         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                       ...

                                      -6-
J-S25045-18



         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                      ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.


23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

      Mother does not raise an issue with respect to Section 2511(a).

Therefore, we review the orders with respect to Section 2511(b) only. This

section requires that trial courts “discern the nature and status of the parent-

child bond, with utmost attention to the effect on the child of permanently

severing that bond.” In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005)

(citation omitted). Further, we have explained:

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of


                                     -7-
J-S25045-18


         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010). In considering the affection

that a child may have for his or her natural parents, this Court has stated:

         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect and
         abuse, is able to sift through the emotional wreckage and
         completely disavow a parent. . . . Nor are we of the opinion
         that the biological connection between [the parent] and the
         children is sufficient in of itself, or when considered in
         connection with a child’s feeling toward a parent, to
         establish a de facto beneficial bond exists.                The
         psychological aspect of parenthood is more important in
         terms of the development of the child and its mental and
         emotional health than the coincidence of biological or
         natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

      In addition, we are mindful of our Supreme Court’s directive in In re

T.S.M., supra, that, “[c]ommon sense dictates that courts considering

termination must also consider whether the children are in a pre-adoptive

home and whether they have a bond with their foster parents.” Id. at 268.

The Court stated that, in weighing the bond considerations pursuant to Section

2511(b), “courts must keep the ticking clock of childhood ever in mind.” Id.

at 269. The T.S.M. Court observed that, “[c]hildren are young for a scant

number of years, and we have an obligation to see to their healthy



                                      -8-
J-S25045-18


development quickly.     When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

      Mother argues on appeal that the evidence established that she has a

“loving and affectionate” relationship with the Children, and that it is “positive

and beneficial” for the Children. Mother’s brief at 15. Mother contends that

Dr. Rosenblum’s testimony does not support terminating her parental rights

to the older children, K.L. and B.L., pursuant to Section 2511(b).        Finally,

Mother asserts that the court, in terminating her parental rights,

      relies significantly upon the hope or expectation that the foster
      parents will allow Mother to have ongoing contact with her
      children. Such post-adoption contact however cannot be assured
      if Mother’s parental rights are terminated. This inability to assure
      [sic] contact between Mother and [the Children] prevents a finding
      that the termination of Mother’s parental rights clearly and
      convincingly serves the needs and welfare of [the Children].

Mother’s brief at 15-16. We disagree.

      The record reveals that, throughout the history of this case, Mother has

inconsistently attended supervised visits with the Children. N.T., 10/10/17,

at 55. As best we can discern, Mother only attended two scheduled supervised

visits, both of which occurred in March of 2017. Id. at 16, 102. On a date

unspecified in the record, Mother returned to the State of Indiana and resided

with Father. Id. at 15. However, Mother communicates with the Children via

telephone and Skype at scheduled times approximately twice per week. Id.

at 69-70.




                                      -9-
J-S25045-18


      Heather DiBenedtto, the foster care agency caseworker who visits the

Children in the foster home, testified that K.L. started receiving therapy in

January of 2017, when she was six years old, “because she was very

frustrated with mom moving to Indiana.” Id. at 69, 72. She testified that

K.L. “specifically told me in one of the home visits that she doesn’t understand

why mommy doesn’t want to visit them anymore and why she moved back to

Indiana.” Id. Ms. DiBenedetto testified that K.L. receives therapy once per

week, and she is making progress. Id. at 68-69.

      Ms. DiBenedetto testified that the Children “had typical issues of

adjusting to foster care. At first they missed their mom especially. . . . [T]hey

talked about missing their birth mom and they were excited for visits with

her.” Id. at 66. However, she testified that the Children now “don’t talk about

their birth parents unless I ask them. [B.L.] has actually asked if she could

stay, has specifically requested to stay with the foster family, and [K.L.] will

say she wants to stay if she’s asked. She wouldn’t say that unless she’s asked

to.” Id.

      Ms. DiBenedetto testified that the Children “are now calling [their foster

parents] mommy and daddy. It took a while to get to that point. [S.L.] called

them mommy and daddy for several months now. [B.L.] and [K.L.] started

consistently calling them mommy and daddy in June or July [of 2017]. Foster

mom said that they did that on their own.” Id. at 66-67.




                                     - 10 -
J-S25045-18


      Ms. DiBenedetto testified that the older children, K.L. and B.L., then age

seven and five, have an appropriate understanding of adoption, and that they

wish to be adopted. Id. at 80. She stated that B.L. “has been saying that

way longer than K.L. has.” Id. In September of 2017, K.L. told her “she

would like to be adopted at this point.” Id.

      Erin Frawley, the CYF caseworker who also visits the Children in their

foster home, testified that the Children “seem very comfortable” there. Id.

at 22. She continued:

      I have seen the kids interact with the foster parents. They seem
      very bonded to the foster parents. They refer to them as mom
      and dad. They go to them for their needs. If they need help with
      something, if they want something, they turn to the foster
      parents. They are very comfortable doing so.

      Foster father has a very playful attitude with the kids, and it is
      very evident that they have a good bond with him and look
      forward to him coming home from work so they can play.

Id. at 23. She further testified that, at her last visit with the Children on an

unspecified date, “[B.L.] and [K.L.] . . . informed me that though they care

deeply about their parents, the phone calls are becoming a burden to them.

They stated that they have to miss fun activities for phone calls that

sometimes don’t happen.”       Id. at 25-26.     Thus, the testimony of Ms.

DiBenedtto and Ms. Frawley demonstrates that, during eighteen months in

placement in their pre-adoptive home, K.L. and B.L. have adjusted to living in

the home and have developed a bond with their foster parents. Further, K.L.

and B.L. realize their need for adoption.


                                     - 11 -
J-S25045-18


       In addition, Dr. Rosenblum’s interactional and individual evaluations of

the Children, their biological parents, and their foster parents in September of

2017, further demonstrates that the Children have a “secure attachment” to

their foster parents.5      He testified the Children have formed “a sense of

identity within [their foster] family.”        Id. at 107.   He opined that, after

eighteen months, the Children’s bond with their foster parents “is a stronger

bond than in many cases.” Id. at 126. He further testified that, “the older

two girls did comment that they don’t feel as connected to birth parents as

they do to foster parents.” Id. at 102. Dr. Rosenblum opined that K.L. and

B.L. have a “residual attachment” to their biological parents, and that K.L.’s

residual attachment is the stronger of the two. Id. at 103, 107. With respect

to S.L., the youngest child, Dr. Rosenblum testified that she “didn’t show much

of an attachment at all to birth parents.” Id. at 108.

       Dr. Rosenblum performed an individual evaluation of K.L. on September

6, 2017. He testified as follows on direct examination.

       Q. What did [K.L.] tell you about her home life when she was living
       with her biological parents?

       A. She spoke about being exposed to both substance abuse and
       domestic violence in her family of origin.        She specifically
       mentioned how her father would have very severe outbursts of
       aggressive behavior. He would start hitting her mom[.] [H]e
       would start throwing things. She mentioned that she had gotten
       [sic] hit by accident when her father threw things in the past.


____________________________________________


5 Dr. Rosenblum defined “secure attachment,” in part, as “a very active
exchange of affection.” N.T., 10/10/17, at 90.

                                          - 12 -
J-S25045-18


         She also mentioned that he would smoke weed and regular
      cigarettes. Her comment was [Father and Mother] would fight
      and hurt us. In contrast, she spoke about feeling very safe and
      secure in her foster home.

N.T., 10/10/17, at 90-91. Dr. Rosenblum testified that he diagnosed K.L. with

“unspecified trauma and stress[-]related disorder, and with an adjustment

disorder with anxiety.” Id. at 91. He explained, “there is no question in my

opinion that some of the trauma that she experienced while living with her

parents affected her self-esteem and her ability to feel good about herself.”

Id.

      With respect to how she feels about Mother and Father, Dr. Rosenblum

testified that K.L. “has come to realize that . . . she cannot rely on her

biological parents because they don’t visit and they don’t keep their word.

And, in contrast, she has a very safe, secure, and predictable relationship with

her foster parents, and she knows that she can rely on them.”        Id. at 93.

Importantly, he testified regarding K.L.’s preference regarding adoption, as

follows.

      Q. Did you talk to K.L. about adoption?

      A. I did.

      Q. What did she tell you?

      A. She said . . . that she would like to be adopted and live with
      her current parents, her foster parents.

Id. at 93-94.




                                     - 13 -
J-S25045-18


      Dr. Rosenblum likewise diagnosed B.L. with an unspecified trauma and

stress-related disorder, and an adjustment disorder with mixed disturbance of

emotions and conduct. Id. at 95. However, Dr. Rosenblum testified that she

is “not as anxious as her older sister, [K.L.], and she does tend to be

somewhat spunkier and more confident. . . .” Id. He testified that B.L. told

him as follows regarding her home life with her biological parents.

      She repeated some of the same comments, that it was dangerous
      there, that her dad kept throwing things at her. . . . She didn’t
      feel that her parents could take care of her, her birth parents that
      is, and she also commented that they just don’t visit her anymore.

      She said her new parents don’t fight, but her old ones did, and
      she was scared, and she has now moved to a different house
      where it’s really nice. She also seemed to be aware that she may
      get adopted and was viewing that in a positive manner.

Id. at 94-95.

      While performing an interactional evaluation of the Children and their

foster parents, Dr. Rosenblum observed “a very strong, loving relationship

between them.” Id. at 89. He explained as follows.

      There’s no question that [the Children] are very securely attached
      to [the foster parents]. They refer to them as mommy and daddy.
      There was evidence of a lot of affection.

                                      ...

      I observed foster parents to be very effective in providing
      nurturing, a lot of age-appropriate stimulation. As I said, there
      was a lot of affection and a very close rapport and strong
      connection, emotional connection between foster parents and the
      children.




                                     - 14 -
J-S25045-18


Id. at 89-90. Dr. Rosenblum stated, “there are signs of healthy functioning

on the part of all three girls.” Id. at 112. He explained, “both of the girls that

I interviewed individually, [K.L.] and [B.L.], . . . they have trust and confidence

and want to remain in this home. This is again not to say that they don’t love

their birth parents, but the[ir] primary sense of trust and emotional

dependency has transferred clearly from birth parents to foster parents. . . .”

Id.

       During his interactional evaluation of the Children with their biological

parents, Dr. Rosenblum observed that K.L. and B.L. “really enjoyed spending

time with birth parents.” Id. at 97. He stated that they “were very eager for

attention from [birth] parents.” Id. at 96. With respect to S.L., then age

three, he observed that she “seemed to be lost at times and did not receive

nearly the same degree of attention from birth parents as her older two sisters

did.” Id. at 96.

      It is important to note that Dr. Rosenblum opined that, if Mother’s and

Father’s parental rights are terminated and K.L. and B.L. had no contact with

them at all, they would suffer “a further sense of loss and trauma. . . .” Id.

at 133.   He still recommended terminating parental rights and freeing the

Children for adoption, but he recommended allowing the Children to have

continuing contact with Mother and Father. Id. at 113, 134, 141-144. He

testified as follows.




                                      - 15 -
J-S25045-18


      Q. Do you believe the [C]hildren’s relationship with their parents
      is so necessary and beneficial that this [c]ourt should not
      terminate their rights?

      A. No, I would not be able to say that it is so necessary and
      sufficient. . . .

Id. at 136.

      Finally, on cross-examination by Mother’s counsel, Ms. DiBenedetto

testified that the Children’s foster mother “said that they would be willing to

have post[-]adoption contact.” Id. at 76. However, contrary to Mother’s

contention, there is no evidence in the record that the orphans’ court

terminated her parental rights “upon the hope or expectation” of post-

adoption contact.    Rather, the court found that “a significant bond and

relationship . . . exist[s] between the [C]hildren and the foster parents in so

much as [the Children] refer to them as mom and dad. Foster parents have

provided in the last 18 months a secure, safe environment that [the Children]

have longed for in terms of permanency. Trust and emotional dependency

has transferred to the foster parents, which I think is key in determining this

decision.” Id. at 167. The record and the relevant case law clearly support

these findings.   Therefore, we conclude Mother’s argument on appeal is

without merit. Because we discern no abuse of discretion by the court, we

affirm the orders involuntarily terminating Mother’s parental rights.

      Orders affirmed.




                                     - 16 -
J-S25045-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/9/2018




                          - 17 -